Citation Nr: 0008072	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  97-24 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In August 1999, the Board remanded the case to the RO for 
additional development.  The Board has reviewed the 
additional evidence and finds that RO has substantially 
complied with the directives and the case is now ready for 
appellate review.


FINDING OF FACT

The veteran has failed to cooperate with examinations 
necessary to determine his entitlement to an increased 
evaluation, and there are no reliable examinations showing 
entitlement to an increased evaluation for his bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87 (Tables VI & 
VII) (1998), as amended by 38 C.F.R. §§  4.85, Tables VI, VIa 
& VII, 4.86(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record demonstrates that service connection 
for bilateral hearing loss was granted in a May 1975 rating 
determination, with a noncompensable evaluation being 
assigned at that time.

In October 1978, the veteran requested an increased 
evaluation for his hearing loss.

Private audiological examination dated in October 1978 
revealed the following puretone thresholds in decibels.  




HERTZ




1000
2000
3000
4000
RIGHT
15
15
15
15
65
LEFT
15
15
15 
15
75

The speech recognition ability percentile was not reported. 

VA audiological examination dated in November 1978 revealed 
the following pure tone thresholds in decibels:  




HERTZ




1000
2000
3000
4000
RIGHT

10
10
15
55
LEFT

20
10
20
65

The veteran's word recognition performance was 92 percent in 
the right ear and 84 percent in the left ear.  

Private audiological examination dated in February 1981 
revealed the following pure tone thresholds in decibels. 




HERTZ




1000
2000
3000
4000
RIGHT

35
25
45
85
LEFT

40
25
35
80

VA audiology examination dated in July 1981 revealed the 
following pure tone thresholds in decibels:  




HERTZ




1000
2000
3000
4000
RIGHT

10
10
25
75
LEFT

10
10
20
70

The veteran's word recognition performance was 92 percent in 
the right and left ear.  

Private audiological examination dated in August 1981 
revealed the following pure tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

40
35
50
85
LEFT

40
30
50
75

Private audiological examination dated in October 1981 
revealed the following pure tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

15
15

65
LEFT

15
15

75

Undated private audiological examination revealed the 
following pure tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

40
40
50
80
LEFT

35
35
50
75

VA audiology examination dated in October 1984 revealed the 
following pure tone thresholds in decibels:  




HERTZ




1000
2000
3000
4000
RIGHT

35
15
40
80
LEFT

25
15
35
75

Speech discrimination was 92 percent in the right ear and 92 
percent in the left.  The examiner noted that initially the 
veteran showed non-organic overlays in both ears which was 
evidenced by intertest and retest discrepancies.  He reported 
that the final results while probably slightly exaggerated 
were adequate for rating.  

VA audiological examination dated in August 1988 revealed the 
following pure tone thresholds in decibels:  




HERTZ



Average
1000
2000
3000
4000
RIGHT
43
30
15
45
80
LEFT
34
20
15
25
75

Speech discrimination was 64 percent in the right ear and 76 
percent in the left.  It was noted that there were many 
unusual error responses, suggesting functional overlay.  The 
examiner reported that the results were adequate for rating.  

The veteran submitted copies of private audiograms in graph 
form dated in February 1989 and June 1991.

VA audiology examination dated in May 1993 revealed the 
following pure tone thresholds in decibels:


Average

HERTZ




1000
2000
3000
4000
RIGHT
60
50
35
65
90
LEFT
55
45
30
55
90

Speech discrimination scores were not reported.  

VA audiological examination dated in July 1993 revealed the 
following pure tone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

45
50
65
90
LEFT

30
20
30
75

Speech discrimination scores were not reported.  

VA audiological examination dated in August 1993 revealed the 
following pure tone thresholds in decibels:




HERTZ



Average
1000
2000
3000
4000
RIGHT
68
55
45
70
100
LEFT
73
65
50
80
95

Speech recognition score was 92 percent in the right ear and 
75 percent in the left ear.  The test results indicated a 
bilateral moderate to profound sensorineural hearing loss.  
Speech discrimination was excellent in the right ear and fair 
for the left.  Middle ear function was normal.  

VA audiogram in graph form dated in February 1994.  The 
diagnosis was moderate sensorineural hearing loss sloping 
above 200 hertz, both ears.  It was noted that there had been 
a large shift over the last 10 years.  

Department of Air Force audiological examination dated in 
January 1995 revealed the following pure tone thresholds in 
decibels:  




HERTZ




1000
2000
3000
4000
RIGHT

60
55
85
100
LEFT

60
60
80
100

VA audiological examination dated in December 1995 revealed 
the following pure tone thresholds in decibels:




HERTZ



Average
1000
2000
3000
4000
RIGHT
78
50
60
105+
95
LEFT
73
50
60
95
95

Speech recognition scores were 96 percent in the right ear 
and 96 percent in the left ear.  The examiner reported that 
the test scores were inconsistent.  He reported that the pure 
tone thresholds indicated a bilateral moderate to profound 
hearing loss but the speech thresholds indicated poor 
hearing.  He noted that the veteran was able to hear normal 
conversation speech when the speaker was behind him, 
suggesting better hearing than indicated by the test results.  
Speech discrimination was excellent for both ears.  Acoustic 
reflex thresholds were consistent with a bilateral high 
frequency hearing loss.  

VA audiological examination dated in September 1997 revealed 
the following pure tone thresholds in decibels:





HERTZ



Average
1000
2000
3000
4000
RIGHT
71
65
50
75
85
LEFT
73
60
65
70
95

Speech discrimination score was 92 percent in the right ear 
and 92 percent in the left ear.  Test results indicated a 
bilateral to moderately severe to profound sensorineural 
hearing loss.  Speech discrimination ability was excellent 
for both ears.  Middle ear function was normal.  The veteran 
demonstrated difficulty responding during pure tone testing.  

The veteran submitted medical literature regarding hearing 
loss and diseases of the ear.  

Private medical records dated in June 1998 show that the 
veteran was seen with complaints of decreased hearing loss.  
The veteran underwent an audiological examination, however it 
is in graph form.  

The veteran was accorded a personal hearing in June 1998.  At 
that time, he testified that his job has implemented special 
ringing and flashing devices so that he can hear the phone.  
He reported that his hearing disability interferes with his 
daily activities, i.e. television watching, driving, 
conversation etc.  He reported discrepancies in prior 
examinations and agreed to cooperate with future audiological 
examination.

VA audiological examination dated in August 1998 revealed the 
following pure tone thresholds in decibels.  




HERTZ



Average
1000
2000
3000
4000
RIGHT
81
75
70
85
95
LEFT
78
65
65
65
85

Speech discrimination score was 86 percent in the right ear 
and 84 percent in the left.  The examiner reported that the 
intertest consistency was poor for both ears.  He reported 
that the audiometric results were invalid and should not be 
used for adjudication purposes.  He reported that speech 
recognition thresholds were not in agreement with the pure 
tone thresholds for either ear.  Otoacoustic emissions 
offered the strongest evidence of having normal hearing in 
the frequencies from 2000 Hertz and below.  Above 2500 Hertz 
there is evidence form otoacoustic emissions that there is at 
least a moderate hearing impairment.  The examiner noted that 
after reviewing the veteran's claim file, he discovered a 
February 1994 examination that appeared to agree with 
otoacoustic emissions taken with the current examination.  He 
opined that the 1994 audiogram reflected the veteran's true 
hearing threshold.  Pursuant to a request in the 1999 Board 
remand, the examiner reported that he reviewed the February 
1994 test results and opined that they indicated poor-inter-
test reliability similar to the current examination.  

VA audiological examination dated in October 1999 revealed 
the following pure tone thresholds in decibels:  




HERTZ



Average
1000
2000
3000
4000
RIGHT
70
55
60
75
90
LEFT
75
60
80
80
95

Speech recognition score was 88 percent for the right ear and 
84 percent for the left.  The examiner reported that due to 
poor intertest reliability, pure tone thresholds should not 
be used to determine the degree of hearing loss for the 
veteran.  He reported that good understanding for both ears 
for speech recognition testing did not agree with the degree 
of hearing loss reflected in air conduction thresholds, as 
well as the normal or near normal hearing at some 
frequencies.  The diagnosis was moderate to profound mixed 
hearing loss for both ears.  There was evidence of air and 
bone gaps in both ears, with the left being more pronounced.  
The mixed loss was unsubstantiated by other test results 
(i.e. normal acoustic reflex thresholds at some frequencies.)

Pertinent Law and Regulations

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.86 and 4.87 (1999).  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability for bilateral service-
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Table VII (1999).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometry 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In accordance with the revised regulation, which became 
effective on June 10, 1999, an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  See 38 C.F.R. § 4.85(a).  Moreover, pursuant 
to 38 C.F.R. § 4.85(c), "Table VIa will be used when the 
examiner certifies that use of the speech recognition test is 
not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of § 4.86."  Pursuant to 
subsection (a) of 38 C.F.R. § 4.86, when the puretone 
threshold at the 1000, 2000, 3000, and 4000 Hertz frequencies 
is 55 decibels or more, "the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately."  Id

VA's duty to assist a veteran includes a reasonable effort to 
obtain information that may tend to substantiate the 
veteran's claim.  However, "[T]he duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a veteran who wishes to make a claim for VA benefits 
must be prepared to cooperate with VA by submitting to 
adequate medical examinations.  Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  The Court has also held that in order 
for VA to process claims, individuals applying for benefits 
have a responsibility to cooperate with the agency in the 
gathering of evidence necessary to establish allowance of the 
benefits.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Analysis

In the instant case VA has attempted on numerous occasions to 
afford the veteran examinations to determine his entitlement 
to an increased evaluation.  The Board remanded this case, in 
part, to afford the veteran an examination to establish 
whether he was entitled to an allowance of the benefits 
sought.  The veteran has consistently failed to cooperate 
with these efforts, and it appears that all examinations 
since approximately 1981, have been rendered unreliable by 
the veteran's inconsistent responses.

The Board is left with a record that contains no reliable 
examinations showing the veteran's entitlement to an 
increased rating under either the new or old criteria for 
hearing loss.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 10 percent for bilateral 
hearing loss.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit of the 
doubt provisions are not for application.  38 C.F.R. §§ 
3.102, 4.3.  The appeal is denied.  


ORDER

Entitlement to a rating decision in excess of 10 percent for 
bilateral hearing loss is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

